NEWS RELEASE CPS ANNOUNCES FIRST QUARTER 2014 EARNINGS § Pretax income of $11.8 million § Net income of $6.7 million, or $0.21per diluted share § New contract purchases of $190 million § Total managed portfolio increases to $1.295 billion from $1.231 billion at December 31, 2013 § Senior secured debt of $37.8 million repaid in full during the quarter. IRVINE, California, April 8, 2014 (GlobeNewswire) Consumer Portfolio Services, Inc. (Nasdaq: CPSS) (“CPS” or the “Company”) today announced earnings of $6.7 million, or $0.21 per diluted share, for its first quarter ended March 31, 2014.This compares to net income of $3.8 million, or $0.12 per diluted share, in the first quarter of 2013.This represents a 75% increase in earnings per share. Revenues for the first quarter of 2014 were $68.1 million, an increase of $13.5 million, or 24.8%, compared to $54.6 million for the first quarter of 2013.Total operating expenses for the first quarter of 2014 were $56.4 million, an increase of $8.3 million, or 17.3%, compared to $48.1 million for the 2013 period.Pretax income for the first quarter of 2014 was $11.8 million compared to pretax income of $6.5 million in the first quarter of 2013, an increase of 80%. During the first quarter of 2014, CPS purchased $189.9 million of new contracts compared to $173.4 million during the fourth quarter of 2013 and $180.1 million during the first quarter of 2014.The Company's managed receivables totaled $1.295 billion as of March 31, 2014, an increase from $1.231 billion as of December 31, 2013 and $968.5 million as of March 31, 2013, as follows ($ in millions): Originating Entity March 31, 2014 December 31, 2013 March 31, 2013 CPS Fireside Bank As Third Party Servicer Total Annualized net charge-offs for the first quarter of 2014 were 5.54% of the average owned portfolio as compared to 4.23% for the first quarter of 2013.Delinquencies greater than 30 days (including repossession inventory) were 6.33% of the total owned portfolio as of March 31, 2014, as compared to 4.16% as of March 31, 2013. As previously reported, during March CPS closed its first term securitization transaction of 2014 and the 12th transaction since April 2011. In the senior subordinate structure, a special purpose subsidiary sold five tranches of asset-backed notes totaling $180.0 million.The notes are secured by automobile receivables purchased by CPS and have a weighted average effective coupon of approximately 2.51%. The transaction has initial credit enhancement consisting of a cash deposit equal to 1.00% of the original receivable pool balance.The final enhancement level requires accelerated payment of principal on the notes to reach overcollateralization of 5.00% of the then-outstanding receivable pool balance. "The first quarter of 2014 was a good start to the year for us," said Charles E. Bradley, Jr., Chairman and Chief Executive Officer.“We experienced a nice increase in our new contract purchases over the fourth quarter of 2013 and achieved continued earnings growth.In addition, we hit a milestone in one of our corporate objectives by fully repaying our senior, secured corporate debt.This demonstrates our continued diligence in deleveraging our balance sheet.As we have discussed in the past, we feel this will position us well to navigate a wide variety of operating landscapes.” Conference Call CPS announced that it will hold a conference call on Wednesday, April 9, 2014, at 1:00 p.m. ET to discuss its quarterly operating results.Those wishing to participate by telephone may dial-in at 877 312-5502 or 253 237-1131 approximately 10 minutes prior to the scheduled time. A replay of the conference call will be available between April 9, 2014 and April 16, 2014, beginning two hours after conclusion of the call, by dialing 855 859-2056 or 404 537-3406 for international participants, with conference identification number 25558910.A broadcast of the conference call will also be available live and for 90 days after the call via the Company’s web site at www.consumerportfolio.com. About Consumer Portfolio Services, Inc. Consumer Portfolio Services, Inc. is an independent specialty finance company that provides indirect automobile financing to individuals with past credit problems, low incomes or limited credit histories. We purchase retail installment sales contracts primarily from franchised automobile dealerships secured by late model used vehicles and, to a lesser extent, new vehicles. We fund these contract purchases on a long-term basis primarily through the securitization markets and service the contracts over their lives. Forward-looking statements in this news release include the Company's recorded revenue, expense and provision for credit losses, because these items are dependent on the Company’s estimates of incurred losses.The accuracy of such estimates may be adversely affected by various factors, which include (in addition to risks relating to the economy generally) the following: possible increased delinquencies; repossessions and losses on retail installment contracts; incorrect prepayment speed and/or discount rate assumptions; possible unavailability of qualified personnel, which could adversely affect the Company’s ability to service its portfolio; possible increases in the rate of consumer bankruptcy filings, which could adversely affect the Company’s rights to collect payments from its portfolio; other changes in government regulations affecting consumer credit; possible declines in the market price for used vehicles, which could adversely affect the Company’s realization upon repossessed vehicles; and economic conditions in geographic areas in which the Company's business is concentrated. All of such factors also may affect the Company’s future financial results, as to which there can be no assurance. Any implication that the results of the most recently completed quarter are indicative of future results is disclaimed, and the reader should draw no such inference. Factors such as those identified above in relation to the provision for credit losses may affect future performance. Investor Relations Contact Jeffrey P. Fritz, Chief Financial Officer 949 753-6800 Consumer Portfolio Services, Inc. and Subsidiaries Condensed Consolidated Statements of Operations (In thousands, except per share data) (Unaudited) Three months ended March 31, Revenues: Interest income $ $ Servicing fees Other income Expenses: Employee costs General and administrative Interest Provision for credit losses Other expenses Income before income taxes Income tax expense Net income $ $ Earnings per share: Basic $ $ Diluted $ $ Number of shares used in computing earnings per share: Basic Diluted Condensed Consolidated Balance Sheets (In thousands) (Unaudited) March 31, December 31, Assets: Cash and cash equivalents $ $ Restricted cash and equivalents Total cash and cash equivalents Finance receivables Allowance for finance credit losses ) ) Finance receivables, net Finance receivables measured at fair value Residual interest in securitizations Deferred tax assets, net Other assets $ $ Liabilities and Shareholders' Equity: Accounts payable and accrued expenses $ $ Warehouse lines of credit Residual interest financing Debt secured by receivables measured at fair value Securitization trust debt Senior secured debt, related party Subordinated renewable notes Shareholders' equity $ $ Operating and Performance Data ($ in millions) At and for the Three months ended March 31, Contracts purchased $ $ Contracts securitized Total managed portfolio $ $ Average managed portfolio Allowance for finance credit losses as % of fin. receivables % % Aggregate allowance as % of fin. receivables (1) % % Delinquencies 31+ Days % % Repossession Inventory % % Total Delinquencies and Repo. Inventory % % Annualized net charge-offs as % of average owned portfolio % % Recovery rates (2) % % For the Three months ended March 31, %(4) %(4) Interest income $ % $ % Servicing fees and other income % % Interest expense ) -4.2
